DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are being treated on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications CN202010424890.4 (May 19, 2020), CN202010554369.2 (June 17, 2020), CN202010697447.4 (July 20, 2020) and CN202010697224.8 (July 20, 2020) filed in China.  A certified copy of CN202010424890.4 application has been received.  However, applicant has not filed the certified copies of the CN202010554369.2, CN202010697447.4 and CN202010697224.8 applications as required by 37 CFR 1.55. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "a slider being fixed on each side of a top of each shooting needle dial, two sliders on the tops of the two shooting needle dials being opposite to each other, two sliders on the same side of the two shooting needle dials sharing a same horizontally arranged guide rail " as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "a specified geometric shape regular, a specified density, wide and thickness" in para. 0023; "a certain geometric shape regular distribution of fibers, a certain density, wide and thickness" in para. 0092.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1, 3, 5-9 and 12-14 are objected to because of the following informalities:
In claim 1, line 4, "dividing" appears to read "separating" according to the specification;
In claim 1, line 7, "the bamboo fibers" should read "bamboo fibers" as it is the first time the limitation is recited;
In claim 1, lines 7-8, "the bamboo fiber raw materials" should read "bamboo fiber raw materials" as it is the first time the limitation is recited;
In claim 1, line 15, "the bamboo fiber bundle" should read "the oriented bamboo fiber bundle" to be consistent with the previously defined bamboo fiber bundle;
In claim 3, lines 3-4, "plurality sections" appears to read "a plurality of sections", and "plurality pieces" appears to read "a plurality of pieces";
In claim 3, "each of the plurality pieces of neosinocalamus affinis is processed to remove bamboo green and bamboo yellow are removed" appears to read "each of the plurality pieces of neosinocalamus affinis is processed to remove bamboo green and bamboo yellow";
In claim 3, bottom line, "1-7mm" should read "1-7 mm";
In claim 5, line 3, "a specified length and width" appears to read "specified length and width", and "1-5mm" should read "1-5 mm";
In claim 6, line 2, "1-5mm" should read "1-5 mm";
In claim 7, lines 3-4, "a specified density, wide and thickness" appears to read "specified density, width and thickness";
In claim 8, line 3, "a specified width and thickness" appears to read "specified width and thickness";
In claim 9, line 4, "1.5-5mm" should read "1.5-5 mm";
In claim 12, line 2, "and" appears to be redundant;
In claim 12, multiple instances of "yellow removing roller assembly" appears to read "bamboo yellow removing roller assembly", and multiple instances of "green removing roller assembly" appears to read "bamboo green removing roller assembly";
In claim 12, line 15, "in turn" appears to read "in sequence";
In claim 12, line 29, "is" should read "are";
In claim 12, line 36, "is" should read "are";
In claim 13, line 7, "is" should read "are";
In claim 14, lines 12-13, "the fiber bundle discharge port" should read "a fiber bundle discharge port" as it is the first time the limitation is recited
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an inlet driving mechanism", "an outlet driving mechanism", and "a driving mechanism" in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites the limitation "a driving mechanism" which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the writing disclosure fails to provide any corresponding structure, material, or acts for performing the claimed function. There is a lack of written description for this limitation. 
	Claim 14 recites the limitation "a shooting assembly" and a plurality of other limitations such as "shooting frame", "shooting driving motor, "shooting bracket", "shooting needle dials", and "shooting needles" which comprising the term "shooting".  It is noted that "shooting" is not common term in the field of endeavor.  However, the writing disclosure fails to provide any description about what functions the "shooting" assembly and the other shooting" structures are configured to perform with respect to the term "shooting".  There is a lack of written description for these limitations. A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 14.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-15 recite the limitation "tapes" in multiple instances, which renders the claims indefinite.  The term "tape" is not a common term in the plant fiber separation area and is not defined in the original disclosure.  Per Oxford Languages, the term "tape" is defined as "a narrow strip of material, typically used to hold or fasten something".  It is unclear whether Applicant refers to bamboo pieces obtained from bamboo plants, or actual tapes used to hold or fasten something.  For examination purposes, based on the filed foreign priority document, the limitation has been construed to be "bamboo strips".
	Claim 1 recites the limitation "forming a spindle", which renders the claim indefinite.  The term "spindle" generally refers to a slender rounded rod with tapered ends used in hand spinning to twist and wind thread from a mass of wool or flax held on a distaff (per Oxford Languages) in the fiber and textile area.  It is unclear whether Applicant means winding the bamboo fiber yarns or the rope around a spindle, or forming an actual spindle using a bamboo material as claimed.  For examination purposes, the limitation has been construed to be "winding the bamboo fiber yarns or the rope around a spindle".
	Claim 3 recites the limitation "MZWX2030A high-efficiency reticulated bamboo fiber preparation machine" which renders the claim indefinite.  It is unclear what Applicant refers to by "MZWX2030A".  Is it a model number of a high-efficiency reticulated bamboo fiber preparation machine?  If it is, Applicant should provide the related information of manufacturer.  It is noted that the examiner performed a search and did not find such a "high-efficiency reticulated bamboo fiber preparation machine" associated with "MZWX2030A".  For examination purposes, the limitation has been construed to be "a high-efficiency reticulated bamboo fiber preparation machine".
Claim 7 recites the limitation "a specified geometric shape regular" which renders the claim indefinite.  It is unclear what shape Applicant refers to by the term "regular".  Does Applicant mean a regular geometric shape with all the sides are equal and all the inside angles being equal, a shape arranged in or constituting a constant or definite pattern, or any other shape?  The original disclosure does not provide a standard for ascertaining the meaning of "regular".  For examination purposes, the limitation has been construed to be "a specified geometric shape".
Claim 11 recites the limitation "the fibers to be mixed comprise natural fibers and/or chemical fibers, and comprise bamboo, kenaf, palm, cotton and/or silk fibers" which renders the claim indefinite.  The limitation first sets forth a scenario that the fibers to be mixed are chemical fibers, and then recites that the fibers are specified natural fibers.  However, chemical fibers and natural fibers do not overlap in scope.  Therefore, the limitation includes conflicted subject matter.  For examination purposes, the limitation has been construed to be "the fibers to be mixed comprise natural fibers and/or chemical fibers".
Claim 12 recites a first limitation "the green removing roller comprises a first green removing roller assembly and a second green removing roller assembly" and a second limitation "the green removing roller assembly comprises a green removing roller and a green removing driving wheel", which render the claim indefinite.  First, there is insufficient antecedent basis for "the green removing roller" in the first limitation, which appears to be "the green removing roller assembly" in the context of the claim.  If that is the case, it is unclear how the first limitation is related to the second limitation because the first and second limitations define different structural features for the same green removing roller assembly.  It is unclear whether "a green removing roller and a green removing driving wheel" as recited in the second limitation are positioned solely in the first green removing roller assembly, solely in the second green removing roller assembly, or anywhere within the green removing roller assembly.  For examination purposes, the examiner has interpreted that "a green removing roller and a green removing driving wheel" can be positioned anywhere within the green removing roller assembly.
Claim 14 recites the limitation "the first belt roller and the second belt roller synchronously rotate through the belt" which renders the claim indefinite. The claim is set forth as an apparatus claim; however, the limitation appears to be claiming a process of using the apparatus.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the first belt roller and the second belt roller are configured to synchronously rotate through the belt".
Claim 14 recites the limitation "a shooting assembly" and a plurality of other limitations comprising the term "shooting", which render the claim indefinite.  It is unclear what applicant refers to by the term "shooting".  It is noted that "shooting" is not common term in the field of endeavor.  Is "shooting" a function of the assembly and what is shooting? What is shooting in the assembly? The original disclosure fails to provide a standard for ascertain the meaning of "shooting".  Clarification is required. 
Claim 14 recites the limitation "each end of the stroke connecting rod being hinged to a stroke connecting rod which tilts at 45 degrees" which renders the claim indefinite.  It is noted that a measurement of tilting in terms of an angle is only meaningful when a reference plane is defined.  However, the claim does not define a reference plane with respect to the degree of tilting.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that the measurement is taken relative to any geometric plane.
Claim 14 recites the limitation "a slider being fixed on each side of a top of each shooting needle dial" which renders the claim indefinite.  First, it is unclear whether "a top" refers to a top surface, a top side or a top portion.  Second, it is unclear how the recited "each side" is related to the "top".  Does Applicant refer to each lateral side? What shape does the "top" have? Clarification is required.  For examination purposes, the limitation has been construed to be "a slider being fixed on a top side of each shooting needle dial".
	Claim 14 recites the limitation "the two shooting needle dials" which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  The claim has previously set forth "shooting needle dials" without specifying the number of the needle dials; therefore, it is unclear which two shooting needle dials Applicant is referring to.  For examination purposes, "the two shooting needle dials" has been construed to be any two shooting needle dials of the shooting needle dials. 
	Claim 14 recites the limitation "two sliders on the same side of the two shooting needle dials", which renders the claim indefinite.  There is insufficient antecedent basis for "the same side" in the claim.  In addition, as addressed above for claim 14 with respect to "a slider being fixed on each side of a top of each shooting needle dial", the specific locations of the sliders on the two shooting needle dials are uncertain.  Further, it is unclear which side of two shooting needle dials is considered to be "the same side" of the shooting needle dials because each dial has a plurality of sides.  For examination purposes, the limitation has been construed to be "two sliders on the top sides of the two shooting needle dials".
	Claim 15 recites the limitation "wherein the method is used for preparing kenaf and/or palm fibers", which renders the claim indefinite. Claim 15 depends from claim 1; and claim 1 has been set forth as a method of preparing continuous bamboo fibers using bamboo raw materials and bamboo intermediate materials.  Therefore, claim 15 conflicts with the subject matter of claim 1.  It is unclear how bamboo materials are used for preparing kenaf and/or palm fibers.  For examination purposes, the limitation has been construed to be wherein the method can be used for preparing kenaf and/or palm fibers when kenaf and/or palm materials are used to replace the bamboo materials in the method.
Claims 2-15 each depend from a rejected base claim and are likewise rejected. 
Claim limitation "a driving mechanism" in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 108453850 A) in view of Zhou (US 2006/0059884 A1).
	Regarding claim 1, Yuan discloses a method for preparing continuous bamboo fibers (example 3; claim 1), the method comprising: 
processing bamboo raw materials into bamboo fiber tapes to form preliminary differentiated bamboo fibers (steps 1-4; example 3); 
screening the bamboo fiber tapes (bamboo pieces comprising middle part, inner skin, outer skin and knots of bamboo plants are separated; step 4; example 3): dividing the bamboo fiber tapes with different properties according to product requirements (step 4; example 3); 
performing high pressure splitting on the bamboo fiber tapes which conform to a screening condition (compressing the bamboo pieces using predetermined high pressure; step 5; example 3), to separate and form the bamboo fibers and provide the bamboo fiber raw materials for subsequent bamboo fiber products (step 5; example 3);
separating the bamboo fibers with different slenderness ratios from the bamboo fiber tapes after the high pressure splitting is performed (separating bamboo fibers by a rolling compression machine; step 5; example 3); 
forming a partial oriented bamboo fiber mat with uniform density by the bamboo fibers (forming a flattened fiber web comprising separated fibers by additional compression, separating fibers, dehydrating, and loosening steps; as the bamboo pieces are compressed under high pressure, the flattened fiber web has a uniform density and the bamboo fibers are partially oriented in the flattened web; step 8; example 3); 
forming an oriented bamboo fiber bundle with uniform linear density by the bamboo fiber mat (by a combing process using a combing machine; step 9; example 3). 
Yuan does not explicitly disclose wherein the method comprising twisting the bamboo fiber bundle to form a bamboo fiber yarn; forming a rope by the bamboo fiber yarn; and forming a spindle based on a specification.  However, Zhou teaches a method for preparing continuous bamboo fibers (preparing blended yarn of bamboo fibers; para. 0004; example 4), wherein the method comprising twisting a bamboo fiber bundle to form a bamboo fiber yarn (roving a bamboo fiber bundle with a twist factor 21 and forming a yarn; paras. 0185-0189, 0215, 0218; example 4); forming a rope by the bamboo fiber yarn (spinning the roving with a twist factor 80 and forming a rope; paras. 0220, 0223; example 4); and forming a spindle based on a specification (spinning around a spindle to form a final product based on predetermined parameters; paras. 0220, 0223; example 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, with the method further comprising the steps wherein the method comprising twisting the bamboo fiber bundle to form a bamboo fiber yarn; forming a rope by the bamboo fiber yarn; and forming a spindle based on a specification as taught by Zhou, in order to provide final bamboo yarn products which are ready to be used for knitting or weaving textiles.
Regarding claim 2, Yuan and Zhou, in combination, disclose the method of claim 1, and Yuan further discloses wherein in the processing of the bamboo raw materials, the bamboo fiber tapes are reticulated bamboo fiber tapes (the bamboo pieces are flat reticulated bamboo fiber pieces after treated by a raw bamboo compression machine; page 3, paras. 4-7; step 4; example 3), which are processed by a reticulated bamboo fiber preparation unit (a compression machine; step 4; example 3).
Regarding claim 4, Yuan and Zhou, in combination, disclose the method of claim 1.  Yuan does not explicitly disclose wherein in the screening of the bamboo fiber tapes, the bamboo fiber tapes are screened by a bamboo unit quality evaluation device according to optical classification or mechanical flexural modulus.  However, one of ordinary skill of the art would recognize that such screening would be performed by a sorting machine instead of by a person. MPEP 2144.03.   In addition, one of ordinary skill of the art would recognize that the inner parts, the outer skin and the inner skin of the bamboo material having different optical and mechanical characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used a bamboo sorting device, i.e., a bamboo unit quality evaluation device, according to optical classification or mechanical flexural modulus corresponding to the different characteristics of the bamboo materials to be sorted, in order to provide an easy and simple approach to efficiently sorting the inner parts, the outer skin and the inner skin of the bamboo materials.   Such a configuration would be within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 15, Yuan and Zhou, in combination, disclose the method of claim 1.   Yuan does not explicitly disclose wherein the method may be used for preparing kenaf and/or palm fibers.  However, one of ordinary skill of the art would recognize that wherein kenaf and palm plants having similar characteristics compared with bamboo plants with respect to extracting fibers from the plant stalks/trunks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the method provided by combination of Yuan and Zhou, to process kenaf and/or palm plants and obtain kenaf and/or palm fibers. 
Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 108453850 A) and Zhou (US 2006/0059884 A1) and further in view of Shigeru (JP 2000071209 A).
Regarding claim 3, Yuan and Zhou, in combination, disclose the method of claim 1, and Yuan further discloses wherein in the processing of the bamboo raw materials, three-year-old fresh neosinocalamus affinis is selected (Cizhu; page 3, para. 1), and a cylindrical neosinocalamus affinis is cut into a plurality of sections by a machine (step 3; example 3), each of the plurality of pieces of neosinocalamus affinis is processed to remove bamboo green and bamboo yellow by a high-efficiency reticulated bamboo fiber preparation machine (inner skin and outer skin, including bamboo green and bamboo yellow, are removed by a raw bamboo compression machine, which is capable of performing the function of preparing reticulated bamboo pieces with high efficiency; step 4; example 3), and rolled and loosened by rollers with knifes at top and bottom sides (processed between rollers of the raw bamboo compression machine, and the rollers installed with rotating knives at top and bottom sides; page 3, para. 4), and finally the reticulated bamboo fiber tapes with a specified length and width, criss-cross fibers (page 3, paras. 4-7). 
Yuan does not disclose wherein each of the plurality of sections of bamboo is further cut into a plurality of pieces for subsequent processing.  However, Shigeru teaches a method for preparing continuous bamboo fibers (para. 0001; claim 1) comprising wherein a cylindrical raw bamboo is cut into a plurality of sections by a machine (para. 0007), and each of the plurality of sections of bamboo is further cut into a plurality of pieces for subsequent processing (para. 0007).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, with wherein each of the plurality of sections of bamboo is further cut into a plurality of pieces for subsequent processing as taught by Shigeru, in order to obtain raw bamboo pieces in a suitable size for subsequent processing.  Further, it would have been obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the raw bamboo pieces as disclosed by Yuan, with wherein each of the plurality of sections of bamboo is further cut into a plurality of pieces for subsequent processing, in order to using raw bamboo pieces in a suitable size for further treatment based on processing capacities of the processing machines.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Rose, 105 USPQ 237 (CCPA 1955).
Yuan does not disclose wherein the rollers are smooth rollers and toothed rollers.  Yuan's rollers with knifes at top and bottom sides that are capable of fulfilling the function of processing the bamboo pieces.  In addition, the original disclosure does not set forth any criticality for the specific design of the rollers.  Therefore, it would have been obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rollers of the raw bamboo compression machine as disclosed by Yuan, with wherein the rollers are smooth rollers and toothed rollers, in order to use rollers with alternative suitable configurations to efficiently compress and disintegrate the bamboo pieces.  Such a modification is recognized to be within the level of ordinary skill in the art, absent any showing of unexpected results.
Yuan does not explicitly disclose wherein the reticulated bamboo fiber tapes have a thickness of 1-7 mm.  However, Shigeru teaches reticulated bamboo fiber pieces have a thickness of 1-7 mm (the strip-shaped bamboo pieces having a thickness of 5-6 mm; para. 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, by processing the raw bamboo pieces to obtain wherein the reticulated bamboo fiber pieces have a thickness of 1-7 mm as taught by Shigeru, in order to obtain reticulated bamboo pieces in a suitable size for subsequent defibration processing.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Yuan and Zhou, in combination, disclose the method of claim 1, and Yuan further discloses wherein in the performance of high pressure splitting on the bamboo fiber tapes, the bamboo fiber tapes are twisted to form fibrous bamboo sheets (by the rolling compression machine; step 5; example 3) with specified length, width and thickness (based on predetermined operation parameters), which provide the bamboo fiber raw materials for the subsequent bamboo fiber products (example 3).
Yuan does not explicitly disclose wherein the fibrous bamboo sheets having a thickness of 1-5 mm.  However, Shigeru teaches reticulated fibrous bamboo sheets has a thickness of 5 mm (the strip-shaped bamboo pieces having a thickness of 5-6 mm; para. 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, by processing the raw bamboo pieces to obtain wherein the reticulated fibrous bamboo sheets having a thickness of 5 mm as taught by Shigeru, in order to obtain reticulated bamboo pieces in a suitable size for subsequent defibration processing.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yuan does not explicitly disclose wherein a temperature of the bamboo fiber tapes is adjusted to 20-75 degrees centigrade and a humidity of the bamboo fiber tapes is adjusted to 10-80%.  However, a normal natural temperature is 20-30 degrees C, and a normal natural humidity is 10-80%.  Therefore, one of ordinary skill of the art would recognize that a normal processing environment would meet the claimed requirement even if the temperature and the humidity are not adjusted.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the processing condition, with wherein a temperature of the bamboo fiber tapes is adjusted to be 20-75 degrees centigrade and a humidity of the bamboo fiber tapes is adjusted to be 10-80%, in order to provide an optimum or workable condition for the processing.  The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 6, Yuan, Zhou and Shigeru, in combination, disclose the method of claim 5, and Yuan further discloses wherein in the separation of the bamboo fibers, the bamboo fiber raw materials is defibrated (bamboo fibers are separated by a rolling compression machine; step 5; example 3), and impurities and scraps are removed (by combing; page 3, paras. 9-10), and the bamboo fiber raw materials are separated into fluffy flocculent bamboo fibers with different slenderness ratios (coarse bamboo fibers in different sizes are obtained; page 3, para. 10 and page 4, para. 1; step 5; example 3).
Regarding claim 7, Yuan, Zhou and Shigeru, in combination, disclose the method of claim 6, and Yuan further discloses wherein in the formation of the partial oriented bamboo fiber mat (page 4, paras. 2-3; step 8; example 3), the fluffy flocculent bamboo fibers are spread to form a continuous bamboo fiber mat with fibers distributed in a specified geometric shape, a specified density, width and thickness (a flattened fiber web is formed by the rolling compression machine, and the shape, density, width and thickness are determined by preset operation parameters; step 8; example 3).  
Regarding claim 8, Yuan, Zhou and Shigeru, in combination, disclose the method of claim 7, and Yuan further discloses wherein in the formation of the oriented bamboo fiber bundle (step 9; example 3), the fiber mat is stretched and oriented to form a continuous bamboo fiber bundle with specified width and thickness (stretched and oriented by the coming machine, and the dimensions of the fiber bundle is determined by the preset operation parameters; step 9; example 3) by a bamboo fiber bundles directional stretching machine (the combing machine; step 9; example 3), wherein length directions of fibers of the fiber mat are all distributed in a conveying direction of the fibers (by combing; step 9; example 3).
 Regarding claim 9, Yuan, Zhou and Shigeru, in combination, disclose the method of claim 8.  Yuan does not disclose wherein in the twisting of the bamboo fiber bundle, the continuous bamboo fiber bundle is wound, drawn and twisted to form the bamboo fiber yarn with a specified twist and diameter.  However, Zhou teaches wherein in twisting of a bamboo fiber bundle, a continuous bamboo fiber bundle is wound, drawn and twisted to form the bamboo fiber yarn with specified twist and diameter (roving a bamboo fiber bundle with a twist factor 21 and forming a yarn with specified twist and diameter; paras. 0215, 0218; example 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, with wherein in the twisting of the bamboo fiber bundle, the continuous bamboo fiber bundle is wound, drawn and twisted to form the bamboo fiber yarn with a specified twist and diameter as taught by Zhou, in order to provide bamboo yarns with desired twist and diameter which are suitable to be used for knitting or weaving textiles.
Yuan does not explicitly disclose wherein a diameter range of the bamboo fiber yarn is 1.5-5 mm.  However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the bamboo fiber yarn, to obtain wherein a diameter range of the bamboo fiber yarn is 1.5-5 mm, in order to provide the bamboo fiber yarn in a suitable size for a desired application.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Yuan, Zhou and Shigeru, in combination, disclose the method of claim 9.  Yuan does not disclose wherein in the formation of the rope, the bamboo fiber yarn is plied and twisted to form the rope.  However, Zhou teaches wherein in formation of a rope, a bamboo fiber yarn is plied and twisted to form the rope (spinning the roving with a twist factor 80 and forming a rope; paras. 0220, 0223; example 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, with wherein in the formation of the rope, the bamboo fiber yarn is plied and twisted to form the rope as taught by Zhou, in order to provide final bamboo ropes in a desired size and twist which are suitable for knitting or weaving textiles.
Regarding claim 11, Yuan, Zhou and Shigeru, in combination, disclose the method of claim 9. Yuan does not disclose wherein in the twisting of the bamboo fiber bundle, fibers to be mixed are added, and the bamboo fiber bundle and the fibers to be mixed are mixed and twisted to form a mixed fiber yarn; the fibers to be mixed comprise natural fibers and/or chemical fibers.  However, Zhou teaches wherein in twisting of a bamboo fiber bundle, fibers to be mixed are added (silk fibers are added; paras. 0006, 0210), and the bamboo fiber bundle and the fibers to be mixed are mixed and twisted to form a mixed fiber yarn (roving a bamboo fiber bundle blended with silk fibers with a twist factor 21 and forming a yarn; paras. 0185-0189; example 4); the fibers to be mixed comprise natural fibers and/or chemical fibers (paras. 0006, 0210).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Yuan, with wherein in the twisting of the bamboo fiber bundle, fibers to be mixed are added, and the bamboo fiber bundle and the fibers to be mixed are mixed and twisted to form a mixed fiber yarn; the fibers to be mixed comprise natural fibers and/or chemical fibers as taught by Zhou, in order to provide a composite bamboo yarn with improved characteristics obtained from another componential fiber. 
Status of Claims
Claims 12-14 are currently free of prior art rejections.  None of the found prior art teaches the devices comprising the respective structures as recited in the claims.  However, it is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(b) as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Guo (CN 110004575 A) teaches a method of forming a composite bamboo yarn comprising bamboo yarn preparation steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732